Exhibit 12.1 NORFOLK SOUTHERN CORPORATION AND SUBSIDIARIES Computation of Ratio of Earnings to Fixed Charges Nine months ended Yearended December 31, September 30, 2013 ($ in millions) EARNINGS Income from continuing operations before income taxes as reported $ Add (subtract): Total interest expenses (as detailed below) Amortization of capitalized interest 9 10 9 8 7 6 Income of partially owned entities(1) Total earnings $ FIXED CHARGES Interest expense on debt $ Interest expense on unrecognized tax benefit 1 (1
